12/08/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: OP 21-0558



                                 No. OP 21-0558


TYREE KILO SELAGE,

              Petitioner,

      v.

TOM GREEN, Warden, Dawson County Correctional Facility and the
STATE OF MONTANA,

              Respondents.


                             GRANT OF EXTENSION


      Upon consideration of Respondent’s motion for a 15-day extension of time,

and good cause appearing therefor, Respondents are granted an extension of time

to and including December 27, 2021, within which to prepare, serve, and file its

response.




BG                                                                     Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           December 8 2021